IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                June 11, 2008
                               No. 07-10840
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

NOEL ROBLES-ROBLES, also known as Victor Ortiz-Cabrera, also known as
Francisco Lopez-Loya

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 6:07-CR-21-1


Before REAVLEY, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Noel Robles-Robles appeals his guilty plea conviction and sentence for
illegal reentry following deportation in violation of 8 U.S.C. § 1326. He argues
that the district court plainly erred by determining that his prior conviction
under 21 U.S.C. § 841(a)(1) was a “drug trafficking offense” for purposes of
U.S.S.G. § 2L1.2(b)(1)(A)(I). We disagree. A comparison of the statute and
Guideline at issue shows that a conviction under § 841(a)(1) qualifies as a drug


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-10840

trafficking offense under § 2L1.2(b)(1)(A)(I). See § 841(a)(1), § 2L1.2, comment.
(n.1(B)(iv)). Robles-Robles’s argument to the contrary is unavailing.
      In light of Apprendi v. New Jersey, 530 U.S. 466 (2000), Robles-Robles
challenges the constitutionality of § 1326(b)’s treatment of prior felony and
aggravated felony convictions as sentencing factors rather than elements of the
offense that must be found by a jury.         His argument is foreclosed by
Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998). United States v.
Pineda-Arrellano, 492 F.3d 624, 625 (5th Cir. 2007), cert. denied, 128 S. Ct. 872
(2008).
      The judgment of the district court is AFFIRMED.




                                       2